Citation Nr: 0830063	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  99-02 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for joint pain, 
including as due to undiagnosed illness.  

2.  Entitlement to service connection for a psychiatric 
disorder, or, alternatively, for a disability due to 
undiagnosed illness manifested by anxiety and insomnia.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from February 1988 to May 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The veteran served in Southwest Asia from 
December 28, 1990 to May 20, 1991.

The Board remanded the case to the RO in July 2003.  Issues 
of service connection for anemia, gastroesophageal reflux 
disease, supraventricular tachycardia, headaches, and eczema 
which were on appeal at that time were granted by the RO in 
December 2007.


FINDINGS OF FACT

1.  There is no current diagnosis of joint pain or objective 
indications of chronic joint pain disability.  

2.  The veteran's diagnosed panic disorder with depression is 
related to her military experiences.


CONCLUSIONS OF LAW

1.  The criteria for service connection for joint pain, 
including as due to an undiagnosed illness, are not met.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2007).

2.  A panic disorder with depression was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

Here, the duty to notify was satisfied by way of a letter 
sent to the veteran in March 2004 that addressed all three 
notice elements.  The letter informed the veteran of what 
evidence was required to substantiate the claim and of the 
veteran's and VA's respective duties for obtaining evidence.

The Board acknowledges that the letter was sent to the 
veteran after the January 1998 decision that is the basis for 
this appeal.  In this case, however, the unfavorable RO 
decision that is the basis of this appeal was already decided 
- and appealed -- by the time the current section 5103(a) 
notice requirement was enacted in November 2000.  The Court 
acknowledged in Pelegrini v. Principi, 18 Vet. App. 112, at 
120 (2004), that where, as here, the section 5103(a) notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process, which he has received in this 
case.  Notice was provided before the last supplemental 
statement of the case.  

The veteran was not notified of effective dates for ratings 
and degrees of disability.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Any deficiencies in VA's duties to notify 
the veteran concerning effective date or degree of disability 
for the service connection claim is harmless, as service 
connection has been denied thus rendering moot any issues 
with respect to implementing an award.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records, and VA examined the veteran for her joint 
pain claim in January 2005.  VA has satisfied its assistance 
duties.

Pertinent criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A.  §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007).

Arthritis may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Under legislation specific to Persian Gulf War veterans, 
service connection may be established for a qualifying 
chronic disability resulting from an undiagnosed illness that 
became manifest during active service in the Southwest Asia 
Theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more during a specific presumption 
period.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1)(i) (2007).

The term "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): (A) an undiagnosed 
illness; (B) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; (C) any diagnosed illness that the 
Secretary determines in regulations prescribed under 
subsection (d) warrants presumptive service-connection.  38 
U.S.C.A. § 1117(a)(2) (West 2002) and 38 C.F.R. § 
3.317(a)(2)(i) (2007).

Service connection for a disability due to an undiagnosed 
illness requires that such disability, by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  See 38 C.F.R. § 
3.317(a)(1)(ii) (2007). There cannot be any affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c) 
(2007).  If signs or symptoms have been attributed to a known 
clinical diagnosis, service connection may not be provided 
under the specific provisions pertaining to Persian Gulf 
veterans.  VAOPGCPREC 8-98 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(a)(1)(b) (2007).  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a six-month period of chronicity.  38 C.F.R. § 
3.317(a)(2)(3) (2007).

Compensation shall not be paid, however, if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
war; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or events that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Theater of Operations during the 
Persian Gulf war and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(c) 
(2007).  As noted in the Introduction, the veteran served in 
the Southwest Asia Theater of Operations from December 1990 
to May 1991.  Therefore, she qualifies for consideration for 
presumptive service connection for disabilities resulting 
from undiagnosed illness or unexplained chronic multi-symptom 
illness.

Analysis

Joint pain

Service connection is in effect for right shoulder separation 
residuals, so this decision does not concern right shoulder 
joint pain.  

The veteran was treated in service for right ankle injury in 
September 1988 and for left ankle injury in June 1991.  Her 
joints were normal on service discharge examination in April 
1993.  

On VA examination in March 1997, the veteran made no 
complaints of pertinent joint pain and there were no noted 
diseases or injuries of the musculoskeletal system.  She had 
a full range of motion of all joints without swelling or 
evidence of muscle atrophy.  On VA examination in August 
1997, she complained of pain and stiffness in her shoulders 
and her extremities had no cyanosis, clubbing, or edema.  
X-rays of her left shoulder and cervical spine were normal in 
December 1997.  The latter was at the time of a VA 
examination during which she had complained of problems with 
her left shoulder and the base of her neck.  No neck or left 
shoulder abnormalities were found on examination, and the 
diagnosis was left shoulder pain; no disease found.  

On VA examination in January 2005, the veteran stated that 
her right shoulder was the only joint which was symptomatic.  
She stated that there was a time when she had had some minor 
joint aching of other joints, but that this had long since 
resolved.  There was a full range of motion in her left 
shoulder, elbows, wrists, fingers, hips, knees, and ankles.  
The diagnosis was no joint disorder other than of the right 
shoulder.  

It appears that the veteran had left and right ankle injuries 
in service.  No disorders causing joint pain of any of the 
joints other than the veteran's right shoulder have been 
diagnosed after service, and examinations have been normal.  
In essence, there is no current diagnosis of a joint pain 
disorder.  

Without proof of one or more signs or symptoms of undiagnosed 
illness, here, joint pain; proof of objective indications of 
a chronic disability; or proof that the chronic disability is 
the result of undiagnosed illness, the Board cannot find a 
basis to grant service connection for joint pain due to 
undiagnosed illness.  Stated differently, because the 
objective evidence establishes that the veteran does not have 
any disability manifested by joint pain, the claim must be 
denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (Court stated "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and held 
"[i]n the absence of proof of a present disability[,] there 
can be no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  Further, there is no competent evidence 
of a current disorder manifested by joint pain related to any 
in-service disease or injury.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007); Brammer, supra.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

Psychiatric disorder

The veteran was treated for chest pain in service in 
September, October, and November 1988, and again in September 
1992.  In September 1992, she complained of intermittent 
episodes of tightness, mid left chest pain, and questionable 
heart palpitations, and the assessment was probable 
musculoskeletal chest pain, resolved.  No psychiatric 
treatment by a psychiatrist was given during service, no 
psychiatric disorders were diagnosed during service, and her 
service discharge examination was normal psychiatrically.  

Post-service, the veteran was diagnosed with an anxiety 
disorder in September 1997.  In May 1997, she was afforded a 
VA examination.  She stated that over the preceding  two to 
three years, she had had discreet episodes of chest pain, 
palpitations, and numbness in the extremities, dizziness, 
nausea, and fear of having a heart attack.  She made repeated 
visits to the emergency room, concerned that her rapid heart 
beat and dizziness were signs of an impending heart attack.  
During the examination, she was oriented and cooperative, 
with no disorganization of thought or mood disruptions 
(specifically, she denied depression).  She had no excessive 
worry, save for concern of having another attack.  She was 
noted to be under private treatment for an anxiety disorder.  
The diagnosis was panic disorder.

The veteran was reexamined by VA in December 1997.  She 
stated that she had been having panic attacks since her 
return from service in the Persian Gulf.  Panic attacks have 
been diagnosed.  While this examiner referred to a VA 
examination that confirmed the presence of panic attacks had 
been conducted in 1993, it appears that this is a reference 
to the examination performed in May 1997.  She was diagnosed 
with anxiety.  The examiner commented that, time-wise, one 
"...could relate them to her Gulf war duty," although she had 
not sought medical attention until after her release from 
service.  Her attacks were noted to have an organic cause 
(they responded somewhat to medication), which could have 
been altered by her Gulf War service.  It was opined that it 
was "...as likely as not that her panic attacks are related to 
her Gulf duty and that makes them undiagnosible."  

Another VA examination was performed in January 2005.  While 
the claims file was not available to the examiner, her 
electronic records were reviewed.  These referred to the 
variety of medications she was taking for her symptoms of 
anxiety, depression, and panic.  She described her service as 
terrifying, with the constant fear of chemical attacks, which 
lead to her difficulties with sleep in service.  After being 
detailed to assist the medics, she felt vulnerable and was 
unable to assist with the handling of the dead.  She said she 
became scared and would panic.  In the mid-1990's, after her 
discharge, she had episodes of anxiety, which she attributed 
at that time to her pregnancies.  Because of her repeated 
visits to the emergency room, fearing that she was having a 
heart attack, she was referred to psychiatric treatment, 
where she was ultimately diagnosed with a panic disorder and 
anxiety.  The mental status examination found a labile affect 
and a sad mood.  She was extremely tearful during the 
interview but displayed no suicidal or homicidal ideation, no 
delusions or hallucinations, and no thought disorder.  She 
was well oriented.  There was evidence of panic attacks with 
depression and sleep disturbance that included nightmares of 
her military experiences.  She was diagnosed with a panic 
disorder with depression.  The examiner opined that her panic 
attacks and depression were "...very closely linked to her 
experiences as reported in service."  While she had symptoms 
of post traumatic stress disorder, her primary symptom 
formation was anxiety and panic, especially related to things 
associated with death.  It was further noted that "[h]er 
first significant episodes of anxiety occurred under those 
conditions in Desert Storm."  In May 2007, another examiner 
reviewed the claims folder and the results of the January 
2005 examination and stated that there were no significant 
findings in the claims file that would indicate a change in 
the above-noted diagnostic impression.

In May 2008, the veteran submitted two lay statements, one 
from her sister, and the other from a service comrade.  Her 
sister, C. B., stated that prior to her service in the 
Persian Gulf, the veteran had been "happy, fun loving easy 
going person..."  However, following service, she had trouble 
sleeping and was afraid of the dark.  She was so anxious an 
ambulance would have to be called to the house up to four 
times a week.  She had become withdrawn, paranoid, and 
depressed.  The service comrade, O. Y., noted that on one 
occasion in Desert Storm, she and the veteran had had to 
recover dead bodies and transport them in their vehicle; the 
veteran had a difficult time dealing with this, particularly 
the sights and smells.  She complained that her food smelled 
and tasted "funny;" as a consequence, she had lost a great 
deal of weight.  The veteran had also been afraid she would 
not be able to get her gas mask on fast enough should 
something happen; in fact, she only took her chemical suit 
off to shower.  She had difficulty sleeping due to dreams of 
bodies.  Her fear began to adversely affect the other 
soldiers; it got so difficult that she was reportedly 
"tricked" into going to another base where there was not as 
much activity.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a panic disorder 
with depression has been established on a direct basis.  The 
evidence of record contains a statement from a service 
comrade attesting to the veteran's observable change in 
behavior during service and two opinions by VA examiners that 
the veteran's diagnosed panic disorder with depression is 
directly related to her military experiences.  Because this 
disorder is being granted on a direct basis, there is no need 
to consider the applicability of 38 C.F.R. § 3.317 to her 
claim.  Therefore, it is found that, after resolving all 
reasonable doubt in the veteran's favor, service connection 
for a panic disorder with depression is warranted and the 
claim will be granted.  


ORDER

Entitlement to service connection for joint pain, including 
as due to undiagnosed illness, is denied.



Entitlement to service connection for a panic disorder with 
depression is granted, subject to the laws and regulations 
governing the award of monetary benefits.




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


